Citation Nr: 0629568	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye disability claimed as due to VA medical treatment.

2.  Entitlement to an increased disability rating for right 
eye disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in October 2005.

In June 2005, the veteran filed new, informal claims 
concerning spinal disability.  See representative's 
"memorandum" dated on May 30, 2005.  This matter is 
REFERRED to the RO for appropriate action.    


FINDINGS OF FACT

1.  The veteran's left eye disability is not the proximate 
result of VA negligence, carelessness, inadequate medical 
skills, poor judgment, or other incidence of fault with 
respect to VA medical treatment.  

2.  Section 1151 compensation are in effect for right eye 
disability diagnosed as epiphora (10 percent disabling).  

3.  Right eye vision impairment is not the proximate result 
of VA negligence, carelessness, inadequate medical skills, 
poor judgment, or other incidence of fault with respect to VA 
medical treatment.    



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the veteran's left eye disability are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2005).

2.  A higher or additional compensable rating for right eye 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6025 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Section 1151 Benefits

The veteran has been deemed legally blind in his left eye 
secondary to optic neuropathy and detached retina.  He 
contends that he is entitled to Section 1151 benefits 
because, when VA medical care providers treated his left eye 
in 1991-92 on complaints of poor vision, they failed to 
recognize he had a detached retina.  By the time the detached 
retina was diagnosed and surgically reattached in 1992, he 
had a permanent loss of vision in the left eye.

When a veteran suffers an injury or an aggravation thereof 
resulting in additional disability due to VA hospitalization 
or medical care, compensation will be awarded as if such 
disability were service-connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2005).  To determine 
whether additional disability exists, the physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with subsequent 
physical condition resulting from the disease or injury.  For 
surgery, the physical condition before the disease or injury 
will be the condition which the surgery was designed to 
relieve.  38 C.F.R. § 3.358(b).  The following considerations 
govern: whether additional disability is actually the result 
of such disease or injury or an aggravation of existing 
disease or injury and not merely coincidental therewith; the 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  Also, 
compensation is not payable for necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or, in 
appropriate cases, his representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended as 
to the nature of disability for the purposes of compensation 
thereunder.  For claims filed on or after October 1, 1997, as 
is the case here, this law requires that additional 
disability be the result of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault in 
furnishing care, or an event not reasonably foreseeable.  See 
Jones v. West, 12 Vet. App. 460, 463 (1999) (amendment 
applies only to claims filed on or after October 1, 1997); 
VAOPGCPREC 40-97 (63 Fed. Reg. 31,263 (1998)).  

The issues of whether additional disability resulted from 
negligence, carelessness, lack of proper skill, error in 
judgment, or other VA fault in the course of providing 
medical care or whether the event is one not reasonably 
foreseeable, are for a medical professional qualified to 
address the issue.  Lay opinions as to poor medical judgment 
or skill, carelessness, or negligence, or lack or 
foreseeability or existence of additional disability 
attributable to VA medical treatment, are not deemed 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is not competent to prove a matter 
requiring medical expertise); 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is that provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); 38 C.F.R. 
§ 3.159(a)(2) (lay evidence is competent if provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson).

VA clinical records, particularly those dated from 
approximately mid-1991 to early 1992, document complaints of 
impaired left eye vision (difficulty seeing out of the left 
eye; deformed images), and diagnoses of left eye macular 
edema and decreased vision.  The veteran's contention is 
based on (1) Dr. Lowrey King's (private medical doctor at the 
Storm Eye Institute, Medical University of South Carolina, 
who began treating the veteran on May 29, 1992, for retinal 
detachment and epiretinal fibrosis in the left eye) September 
1992 report that the veteran has severe permanent loss of 
left eye vision following retina detachment and post-
operative open angle glaucoma requiring additional surgery; 
and (2) his undated, handwritten note (received in April 
2000), which states:

[The veteran] was found to have a longstanding 
retinal detachment in 1992.  The eye had surgery 
to repair the retina.  Because the detachment 
had been present so long his visual recovery was 
limited.  It is likely that the outcome would 
have been better if the detachment had been 
diagnosed and treated earlier.     

This is the sole clinical evidence proffered to support the 
Section 1151 claim.  First, Dr. King vaguely states that 
retinal detachment had been present "so long," yet does not 
state approximately how long it had been or likely had been 
present, which could bear relevance as to causation.  When 
retinal detachment occurred might not be ascertainable to a 
degree of reasonable certainty under the circumstances of 
this case.  But, in any event, he does not explicitly state 
that his determination that detached retina had been present 
for "so long" is indicative of poor medical or professional 
judgment, negligence, inadequate medical skills, 
carelessness, or fault.  Even if that portion of Dr. King's 
statement was read in conjunction with his equally vague 
statement that the "likely outcome would have been better" 
had the detached retina been diagnosed earlier, the Board 
does not conclude that a favorable resolution is warranted.  
Dr. King does not state what he means by "outcome," nor 
opines how and in what way the "outcome" would have been 
better had diagnosis and treatment occurred earlier.  He does 
not actually state that VA medical professionals, or, for 
that matter, any care providers, were negligent or careless.  
He does not state that, but for negligence, fault, or poor 
professional judgment or skill, or carelessness, the veteran 
would not have suffered vision loss.      

A VA physician reviewed the veteran's claims file, and issued 
an opinion in November 2005.  He said: "[T]he veteran's left 
eye disability is highly unlikely to have resulted from 
carelessness, negligence, lack of proper skill, error in 
judgement or similar instance of fault on the part of the VA 
in furnishing medical care between 1989 and 1992.  [The 
veteran] was diagnosed with retinal detachment and glaucoma 
for which he had undergone multiple surgeries and the natural 
course of these diseases are likely to cause blindness on its 
own."  This opinion explicitly addresses the precise issue 
before the Board on this Section 1151 claim, and, unlike Dr. 
King's opinion, actually identifies the "cause" of left eye 
blindness (natural course of detached retina and glaucoma).  
He also opined that the veteran's history includes alcohol 
dependence; alcohol is a toxin that could have made the 
veteran more susceptible to developing a detached retina.              

Based on the foregoing, the Board finds the November 2005 VA 
medical opinion significantly more probative.  The veteran 
does not contend he did not consent to VA provision of 
medical care.  Thus, there is no issue here with respect to 
whether VA provided care without informed consent.  With the 
preponderance of the evidence against the claim, there is no 
doubt to be resolved and 38 U.S.C.A. § 5107(b) is 
inapplicable.      

II.  Increased Rating - Right Eye

The veteran believes that his severely impaired right eye 
vision is due to VA medical treatment rendered between 1989 
and 1993, for which Section 1151 compensation has been 
awarded (epiphora, right eye).  A 10 percent rating has been 
in effect since January 11, 1993, under 38 C.F.R. § 4.84a, 
Diagnostic Code 6025 (lachrymal duct, interference with, from 
any cause).  See July 1995 rating decision.        

The November 2002 VA medical examination report reflects, as 
to the right eye, diagnoses of possible cataract, mild 
epimacular membrane, a large vitreous floater, and retinal 
changes in the periphery; a Goldman visual field test 
indicates a severely constricted 34-E isopter in the 5-degree 
range.  That examination also resulted in a diagnosis of 
mild, chronic epiphora, right eye.  ("Epiphora" is defined 
in Stedman's Medical Dictionary, 27th ed., p. 607, as "[a]n 
overflow of tears upon the cheek, due to imperfect drainage 
by the tear-conducting passages.")  Also diagnosed are early 
cataracts and constricted visual field (unknown etiology) in 
the right eye.  See 2003 VA clinical records.    

Consistent with the Board's October 2005 remand order, a VA 
physician opined on whether right eye visual impairment could 
be related to VA surgeries in 1989 and 1993 for right eyelid 
laceration.  The doctor stated that the etiology is a 
combination of cataract, epimacular membrane, vitreous 
floaters, and some retinal pigment changes.  Also, again, 
noting a history of alcohol dependence, the doctor said that 
alcohol is a toxin associated with optic atrophy and macular 
disease.

The sole rating permissible for unilateral epiphora, 
regardless of cause, is 10 percent, which already is in 
effect.  With negative clinical opinion concluding that the 
right eye vision impairment is not associated with active 
service (see November 2002 VA examiner's conclusion that 
right eye vision impairment is not related to active service) 
or VA-administered care following the 1989 right lid 
laceration injury, the Board does not have basis to employ 
other eye disability Diagnostic Codes to assign a higher or 
additional rating.     

With the preponderance of the evidence against the claim, the 
Board does not employ the benefit-of-reasonable doubt rule.   
 
III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In November 2002, before issuing the unfavorable rating 
decision on appeal, VA sent the veteran a duty-to-notify 
letter.  That letter focused on the requirements of service 
connection and advised the veteran that a higher rating for a 
disability that is the basis of compensation requires 
evidence of worsened disability.  The RO initially 
characterized the issue (left eye) as service connection, and 
the letter thus addressed requirements for service 
connection.  Based on Board hearing testimony, the Board 
recharacterized the left eye disability claim as a Section 
1151 claim, and, with respect to the right eye, more 
generally as one for increased rating for right eye 
disability in light of the contention that his right eye 
vision defect is due to VA medical care.  The Board notified 
the veteran of what key evidence is needed in the remand 
order, as it directed the RO to obtain a medical opinion 
specifically on whether VA negligence, carelessness, poor 
medical care or professional judgment, or fault could be the 
cause of vision loss, left and/or right.  The veteran himself 
understood what type of evidence his claim requires, as he 
submitted Dr. King's opinion in April 2000.  As to a higher 
rating for epiphora itself, the Statement of the Case (SOC) 
explained the rating criteria under Diagnostic Code 6025.  
Also, as recently as in November 2005, VA advised the veteran 
that he could submit any pertinent evidence he has; it also 
asked him to advise VA if there exists any other evidence not 
previously considered or information he believes might 
support his claim.  The January 2006 Supplemental SOC (SSOC) 
cited 38 C.F.R. § 3.159, from which the "fourth element" is 
derived.  In March and July 2006, the veteran's 
representative submitted additional argument, but did not 
specifically argue a notice defect.  

Based on the above, the Board finds that full, content-
complying notice was given during appeal, and it fails to 
find prejudice due to timing or substantive content of 
notice.  See Pelegrini v. Principi.  Also, there is no 
prejudice as to failure to notify the veteran on what 
criteria govern the assignment of effective dates for Section 
1151 compensation (left eye) or higher (or additional) rating 
for right eye disability, as the claim is denied.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA medical opinion appropriate to this claim and 
private medical opinion, and the veteran's written statements 
and hearing testimony.  Despite appropriate notice during 
appeal, the veteran has not identified sources of pertinent, 
existing evidence missing from the record and which he 
desires VA to review before adjudication.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this claim.

Finally, the Board has considered the representative's July 
2006 argument that a decision is premature pending 
consideration of certain medial quality assurance records.  
However, VA General Counsel has determined that the Board is 
not at liberty to obtain such records.  Although VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
quality assurance records might contain information relevant 
to a Section 1151 claim, VA is not permitted to disclose 
quality assurance records to the public except in narrowly-
defined circumstances pursuant to 38 U.S.C.A. § 5705.  
Because records obtained through the duty-to assist and duty-
to-notify regulations as discussed above must be considered 
in a claim, and records considered in a claim must be 
disclosed to claimants under VA regulations and U.S. Court of 
Appeals for Veterans Claims case law, the General Counsel has 
determined that Congress intended the privilege to apply to 
prevent VA from obtaining and using such records where doing 
so would inevitably entail disclosure.  See also Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2005).




ORDER

Compensation under 38 U.S.C.A. § 1151 for a left eye 
disability, claimed as due to VA medical treatment, is 
denied.  

An increased rating for right eye disability is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


